PER CURIAM.
Defendant was arrested and charged with violating the conditions of her probation, this event taking place on August 9, 1973. An order of revocation was entered on October 25, 1973, and she was thereafter duly sentenced. During the intervening period of seventy-eight days, while she was incarcerated, the defendant was not accorded a preliminary hearing as concerns the charge. This constitutes a denial of due process with the consequence being that appellant’s probation must be reinstated. Oaks v. Wainwright, 305 So.2d 1 (Fla.1974); Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973); Morrissey v. Brewer, 408 U.S. 471, 92 S. Ct. 2593, 33 L.Ed.2d 484 (1972).
Reversed and remanded for proceedings consistent herewith.
Reversed and remanded.
WALDEN and DOWNEY, JJ., concur.
OWEN, C. J., dissents with opinion.